Citation Nr: 0627691	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. M. Burke, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1977 to June 
1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 decision by the RO in Philadelphia, 
PA, which denied service connection for bipolar disorder, 
claimed as depression.  


FINDING OF FACT

There is no competent evidence linking a psychiatric 
disability to the veteran's period of active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim for entitlement to service 
connection for a back disorder by means of letters issued in 
December 2003and February 2004.  The December 2003 letter 
informed her of the evidence needed to establish service 
connection, what evidence she was responsible for submitting 
and what evidence VA would undertake to obtain.  The letter 
also told her that it was her responsibility to support her 
claim with appropriate evidence and that she should send any 
medical records in her possession.  This notice served to 
tell the veteran to submit relevant evidence in her 
possession.

VCAA notice should be provided prior to an initial denial of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1378 (Fed. Cir. 
2006).  The notice in this case was provided before the 
initial denial.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the December 2003 letter provided the 
veteran with specific notice of what type of information and 
evidence was needed to substantiate her claim on appeal.  She 
was not provided with notice of the type of evidence 
necessary to establish an effective date for a higher initial 
rating.  That was not necessary because, to the extent that 
the Board is denying the claim on appeal, no effective date 
is being assigned.  Thus, the veteran is not prejudiced by 
the lack of this element of notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(e)(2005).  

The Tioga General Hospital medical treatment report dated in 
August 1982 made reference to the veteran's admission to 
Binghamton General Hospital one month prior under the care of 
a psychiatrist.  VA made an attempt to retrieve those records 
in November 2003 and January 2004.  VA did provide the 
veteran with written notice that they were attempting to 
retrieve these records in a December 2003 letter and a 
January 2004 letter.  The veteran also attempted to retrieve 
these records.  

In a letter dated February 2004, the veteran informed the VA 
that Binghamton no longer had such medical records over 20 
years old.  The veteran was put on notice of the VA's 
attempts and the non-existence of such medical records.  
Given the information provided by the veteran, it was 
reasonably certain for the VA to believe that the records did 
not exist and further efforts to obtain them would have been 
be futile.  

The duty to assist has been fulfilled.  The VA has secured 
all identified records, which are in existence, pertaining to 
the matter on appeal.  There is no suggestion on the current 
record that there remains evidence that is pertinent to the 
matter on appeal that has yet to be secured.  

The veteran has been provided an examination, and a medical 
opinion has been obtained.  38 C.F.R. § 3.159(c)(4)(2005).

Thus, the appeal is ready to be considered on the merits.

Factual Background

Service medical records show that in a December 1976 report 
of medical examination, completed for the purposes of Regular 
Army (RA) enlistment, the veteran's psychiatric status was 
clinically evaluated as normal.  In a January 1978 clinical 
record, it noted that the veteran was experiencing 
interpersonal problems since arriving in Germany, which 
included tension headaches and insomnia.  She was referred to 
the Social Work Service Division whereby it was determined 
that she appeared to be experiencing readjustment 
difficulties.  

Subsequently, in February 1978, the veteran underwent 2 days 
of hospitalization.  Her diagnosis was adjustment reaction to 
adolescent life with hysterical behavior and alleged suicidal 
ideations.  It was noted that her stress stemmed from the 
suicidal action of her boyfriend.  

Additional service medical records show that in May 1978, the 
veteran presented with a desire for an expeditious discharge 
and explained that she was pregnant.  It was noted that she 
was "acting out" due to the fact that she wanted an early 
discharge.  The provisional diagnosis was adjustment reaction 
with occasional immature outbursts.  The following day, she 
arrived at the emergency room at the 97th General Hospital in 
New York.  Her primary complaint was emotional disturbances.  
Upon testing it was noted that she had acute experiences of 
rage and emotional outbursts in the barracks.  The diagnosis 
was adjustment reaction.  

A May 1978, report of medical examination, completed for 
purposes of discharge due to Chapter 8 (mentally unfit for 
service), listed the veteran's psychiatric status as 
clinically normal.  In a corresponding report of medical 
history, the veteran noted a history of depression or 
excessive worry.  The examiner noted that the veteran had had 
depression since entering service.  

In August 1982, the veteran was admitted to the emergency 
room of Tioga General Hospital because of unconsciousness.  
The diagnostic impressions upon admission was coma, drug 
induced; suicide attempt; and depression.  By way of 
psychiatric history, it was noted that the veteran had 
apparently had recent episodes of depression with an episode 
of depression after an abortion one month earlier.  During 
her stay in the hospital she accepted psychiatric care and 
was transferred to Robert Packer Hospital Psychiatric Unit.  
The discharge diagnoses were drug overdose; and suicidal 
attempt. 

Private treatment records from Robert Packer Hospital, dated 
from 1994 to 2002, reflect continuing treatment for multiple 
psychiatric disorders which include atypical depressive 
disorder; psychotic depression with history of depression in 
the past with suicidal and homicidal ideation; bipolar II 
disorder, depressive type; adjustment disorder with mixed 
emotion with conduct disorder.  

The veteran was treated at Northern Tier Counseling Inc. from 
February 1994 to April 2001.  An intake examination report 
dated in February 1994 reported a diagnosis of dysthymic 
disorder.  In February 2001 and April 2001 the veteran 
complained of feelings of "overwhelmingness" and anxiety and 
was diagnosed with bipolar affective disorder.

VA outpatient treatment records dated from 2002 to 2004 also 
reflect continuing treatment for various psychiatric 
disorders.  Her diagnoses included bipolar II disorder and 
depression. 

In October 2002 the veteran received a psychiatric evaluation 
for the purposes of disability determination from the Social 
Security Administration.  The pertinent Axis I diagnoses were 
bipolar disorder and impulse control disorder features.

In July 2005 the veteran was accorded a VA psychiatric 
examination.  She explained that while she was in the service 
she experienced a "nervous breakdown" because she was away 
from home, she did not like her job and her boyfriend hung 
himself.  The examiner found that the veteran was capable of 
being a reliable historian, but had chosen to answer 
questions vaguely and inaccurately.  She denied any major 
psychiatric treatment while in the military.  She reported a 
dysfunctional childhood.  The pertinent Axis I diagnosis was 
chronic depression.  

The examiner reported that the veteran met the criteria for a 
diagnosis of chronic depression suspected to have been 
present from childhood.  The examiner was not able to elicit 
any signs or symptoms of bipolar disorder but noted that the 
veteran did meet the criteria for borderline personality 
disorder with signs and symptoms such as reckless action, 
unstable and poor relationship history, sexually promiscuous 
behavior, feelings of emptiness inside, and suicidal 
tendencies.  

The veteran was again afforded a VA psychiatric examination 
in August 2005 by the same examiner who conducted the above 
VA examination.  The veteran reiterated her experience in the 
military.  The pertinent Axis I diagnosis was chronic 
depression.  The examiner noted review of the previous VA 
examination and reported that the veteran was vague, least 
informative and had a manipulative style.  She again reviewed 
the veteran's service medical records and noted documentation 
pertaining to hysterical behavior; however that documentation 
did not elicit the signs and symptoms suggestive of 
depression.  

The examiner concluded that there was little evidence 
pertaining to depression during the veteran's active military 
service. 

Laws and Regulations Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Analysis

The post-service evidence shows treatment for various 
psychiatric disorders, including depression.  These records 
provide competent evidence of a current psychiatric disorder, 
namely depression.  

The veteran's service medical records document a diagnosis of 
adjustment reaction to adolescent life with hysterical 
behavior and alleged suicidal ideation and complaints of 
depression.  Therefore, there is evidence in support of the 
element of a disease or injury in service. 

However, even if it is agreed that the reports of adjustment 
reaction and depression provide evidence of a disease or 
injury in service pertaining to depression, the veteran's 
claim lacks evidence of a nexus between an in service injury 
or disease and a current psychiatric disability.

The veteran has not provided a clear continuity of 
symptomatology.  The 1982 hospitalization report suggests 
that the veteran's depression was of recent, post-service 
onset.

The only competent opinion on the relationship between 
current depression and a disease or injury in service is that 
provided by the VA medical examiner on the VA psychiatric 
examinations in July 2005 and August 2005.  That opinion is 
against such a relationship as the examiner specifically 
indicated that there was no correlation between the veteran's 
current depression and active duty.

As no medical professional has provided competent medical 
evidence linking the veteran's current depression to any 
aspect of her active service, and the veteran has not alluded 
to the existence of any such opinion, the Board finds that, 
there is no competent evidence of a nexus between the 
disorder at issue and the veteran's period of active duty 
service.  Boyer v. West, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000). 

The veteran has not reported that she has any expertise or 
training in the field of psychiatry, in the absence of such 
expertise, she is not considered competent to opine on 
questions requiring specialized medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, for the reasons and bases set forth hereinabove, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran has a psychiatric disability 
that was incurred in or aggravated by her military service.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


